            Case 1:20-cv-11209-LTS Document 10 Filed 07/01/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


                                              )
JOSEPH BARRETT, on behalf of himself          )
and others similarly situated,                )
                                              )
       Plaintiff,                             )     Civil Action No. 1:20-cv-11209-LTS
                                              )
v.                                            )
                                              )
QUOTEWIZARD.COM, LLC,                         )
                                              )
       Defendant.                             )
                                              )


                       CORPORATE DISCLOSURE STATEMENT
                      OF DEFENDANT QUOTEWIZARD.COM, LLC

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant QuoteWizard.com, LLC

(“QuoteWizard”) hereby files this statement identifying its parent company and any publicly held

corporation that owns ten percent of its stock:

       1.      QuoteWizard is a Delaware limited liability company with its principal place of

business in Seattle, WA, and is a wholly-own subsidiary of LendingTree, LLC.



                                                   [Signatures on Next Page]
          Case 1:20-cv-11209-LTS Document 10 Filed 07/01/20 Page 2 of 2



                                                     Respectfully submitted,

                                                     QuoteWizard.com, LLC,
                                                     By its attorneys,


                                                     /s/ Christine M. Kingston
                                                     Kevin P. Polansky (BBO #667229)
                                                     Christine M. Kingston (BBO #682962)
                                                     Nelson Mullins Riley & Scarborough LLP
                                                     One Post Office Square, 30th Floor
                                                     Boston, MA 02109
                                                     (t) (617)-217-4700
                                                     (f) (617) 217-4710
                                                     kevin.polansky@nelsonmullins.com
Dated: July 1, 2020                                  christine.kingston@nelsonmullins.com



                                  CERTIFICATE OF SERVICE

        I, Christine M. Kingston, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on this
date.

Dated: July 1, 2020                                  /s/ Christine M. Kingston




                                                 2
